 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MARK ANTHONY,                                    No. 1:18-cv-00096-DAD-JDP (HC)
12                      Petitioner,
13           v.                                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
14   JOHN GARZA,
                                                      (Doc. Nos. 23, 24)
15                      Respondent.
16

17           Petitioner Mark Anthony is a state prisoner proceeding pro se with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 12, 2018, the assigned magistrate judge issued findings and recommendations

21   recommending dismissal of the petition due to petitioner’s failure to exhaust his claims by first

22   presenting them to the highest state court. (Doc. No. 17.) Petitioner filed objections to the

23   findings and recommendations on March 22, 2018. (Doc. No. 18.) Therein, petitioner

24   acknowledged that he had not exhausted his claims in state court and requested that this court

25   hold his case in abeyance until he had done so. (Id.) On March 27, 2018, the assigned magistrate

26   judge issued findings and recommendations recommending that petitioner’s request to stay the

27   petition and hold it in abeyance be denied. (Doc. No. 19.) The undersigned adopted those

28   /////
                                                      1
 1   findings and recommendations and dismissed this habeas action due to petitioner’s failure to
 2   exhaust his claims without prejudice on July 18, 2018. (Doc. No. 21.)
 3          On November 24, 2020, petitioner filed a motion to continue his habeas petition. (Doc.
 4   No. 23.) On December 14, 2020, the magistrate judge issued findings and recommendations
 5   construing petitioner’s filing as a motion for relief from judgment under Federal Rule of Civil
 6   Procedure 60(b) and recommending that petitioner’s motion be denied. (Doc. No. 24.) Those
 7   findings and recommendation were served upon all parties and contained notice that any
 8   objections were to be filed within fourteen (14) days from the date of service of that order. (Id. at
 9   3.) No objections have been filed and the time in which to do so has passed.
10          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Local Rule 304, the
11   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the
12   court concludes that the findings and recommendation are supported by the record and proper
13   analysis.
14          Accordingly:
15          1.      The findings and recommendations issued on December 14, 2020 (Doc. No. 24)
16                  are adopted in full;
17          2.      Petitioner Mark Anthony’s November 24, 2020 filing, construed as a motion for
18                  reconsideration (Doc. No. 23), is denied; and
19          3.      This action shall remain closed.
20   IT IS SO ORDERED.
21
        Dated:     June 2, 2021
22                                                         UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
                                                       2
